[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
It is hereby Ordered: CT Page 888
The Motion to Strike (#116) the Second Count of the plaintiff's Substituted Complaint is denied as the plaintiff has sufficiently alleged a cause of action based on breach of an implied contract. Coelho v. Posi-Seal International, Inc.,208 Conn. 106, 109-14, 544 A.2d 170 (1988).
The Motion to Strike the Third Count is denied as the plaintiff has sufficiently alleged a cause of action for negligent misrepresentation. D'Ulisse-Cupo v. Board of Directors of NotreDame High School, 202 Conn. 206, 217-21, 520 A.2d 217 (1987).
The Motion to Strike the Fourth Count is denied as employment contracts are not exempt from the implication of a covenant of good faith and fair dealing. Magnan v. Anaconda Industries, Inc.,193 Conn. 558, 568-69, 479 A.2d 781 (1984). Moreover, a plaintiff may plead alternative or inconsistent theories of liability. Practice Book § 137.
The Motion to Strike the Fifth Count is granted as the plaintiff has not sufficiently alleged a cause of action for intentional infliction of emotional distress. Petyan v. Ellis,200 Conn. 243, 253, 510 A.2d 1337 (1986).
By the Court (Skolnick, J)
                                 _______________________________ Assistant Clerk
Re: Motion # _________